Title: To Benjamin Franklin from Lord Rosehill, 9 June 1784
From: Rosehill, Lord
To: Franklin, Benjamin



Sir—
Rouen 9th. June 1784

I reced. Your Obligeing Information Concerning Your Son, I am again to bege the favour of You to be so Good as to Informe me by the Return of the Post if there are Any Gentlemen of Note, belonging to the State of Virginia, at this time in Paris, & if there is, then Names, and Addresse.— Haveing a Very Conciderable Interest in New Jersey, I will do my self the Pleasure of Waiting on You, the first time I come to Paris,

which I imagine will be about the, First of Jully— In the Mean time beleave me to be Your Most Obed Hble Sert

Rosehill

 
Notation: Hill 9 June 1784
